FILED
                            NOT FOR PUBLICATION
                                                                             MAR 12 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUZ MARIA RAMIREZ-ALCARAZ,                       No. 16-73212
AKA Maria Alcarez-Lopez,
                                                 Agency No. A091-684-734
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2019**
                                Phoenix, Arizona

Before: CLIFTON, IKUTA, and FRIEDLAND, Circuit Judges.

      Luz Ramirez-Alcaraz, a native and citizen of Mexico, petitions for review of

the BIA’s decision dismissing her appeal from an IJ’s order, denying her

application for withholding of removal and protection under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). She additionally asserts the BIA abused its discretion in

denying her a continuance while her U-visa application was processed. We deny

the petition.

       Because all of Ramirez-Alcaraz’s past persecution occurred in the United

States, her eligibility for withholding of removal depended on her ability to

demonstrate it is “more likely than not” she would be persecuted in Mexico on

account of a protected ground. 8 C.F.R. § 1208.16(b)(2). The IJ denied her

withholding of removal claim after making the dispositive finding that she “could

avoid persecution by relocating to another part of Mexico, and, under all

circumstances, it would be reasonable to expect her to do so.” See id.;

Gonzalez-Medina v. Holder, 641 F.3d 333, 337-38 (9th Cir. 2011).

Ramirez-Alcaraz’s testimony that her ex-husband could locate her anywhere in

Mexico because of his connections to a cartel was speculative and unsupported,

and no other evidence in the record suggests her husband would be able to find her

anywhere in Mexico. Therefore, substantial evidence supports the BIA’s

conclusion that Ramirez-Alcaraz failed to demonstrate she could not reasonably

relocate within Mexico to avoid future persecution, and her claim for withholding

of removal accordingly fails. See 8 C.F.R. § 1208.16(b)(2); Gonzalez-Medina, 641
F.3d at 338.


                                          2
      Substantial evidence also supports the BIA’s conclusion that Ramirez-

Alcaraz failed to demonstrate it was more likely than not the Mexican government

would torture her or acquiesce in her torture.1 8 C.F.R. § 1208.16(c)(2). The

absence of past persecution and her ability to relocate within Mexico are also

relevant to this determination. Id. § 1208.16(c)(3); see also Edu v. Holder, 624
F.3d 1137, 1145 (9th Cir. 2010) (“[T]he existence of past torture ‘is ordinarily the

principal factor on which we rely.’” (quoting Nuru v. Gonzales, 404 F.3d 1207,

1218 (9th Cir. 2005))). The BIA concluded that Ramirez-Alcaraz’s allegations that

her ex-husband was a member of a drug cartel and would be able to locate her

anywhere in Mexico were “unsubstantiated and speculative.” She was unsure what

cartel he allegedly worked for and the only evidence she presented of her ex-

husband’s cartel connections was a single hearsay statement from 2014. She

admitted that her ex-husband had no connection with the Mexican government and

that most of her knowledge of cartels came from talking with coworkers or

watching the news.




      1
       Contrary to Ramirez-Alcaraz’s assertions, the BIA understood her primary
fear was that her ex-husband would find and persecute her in Mexico and it fully
addressed that argument on the merits. The BIA did not err by also denying her
claim to the extent it alleged a fear of general crime and violence.
                                          3
      Ramirez-Alcaraz contends the BIA abused its discretion by denying her a

continuance while her U-visa application was processed. In the alternative, she

asserts it erred by not remanding to the IJ to make the determination. We disagree.

      To warrant either a continuance or remand to the IJ, Ramirez-Alcaraz was

required to show she was prima facie eligible for a U-Visa. See Matter of Sanchez

Sosa, 25 I. & N. Dec. 807, 813 (B.I.A. 2012); Partap v. Holder, 603 F.3d 1173,

1175 (9th Cir. 2010). In order to make this showing, Ramirez-Alcaraz needed to

provide evidence she “has been, is being, or will be helpful to authorities

investigating or prosecuting” a qualifying crime, usually in the form of a law

enforcement certification signed by a designated law enforcement official.

Sanchez Sosa, 25 I. & N. Dec. at 814. Because the only evidence Ramirez-Alcaraz

submitted to the BIA was a receipt indicating her application was received, the

BIA was unable to determine whether she was prima facie eligible for a U-Visa.

We therefore conclude the BIA did not abuse its discretion by not remanding to the

IJ or granting her a continuance.2

      PETITION FOR REVIEW DENIED.



      2
       We disagree that the BIA engaged in factfinding. The BIA is permitted to
consider whether new evidence warrants remand. See Young Sun Shin v. Mukasey,
547 F.3d 1019, 1025 (9th Cir. 2008); Matter of Coelho, 20 I. & N. Dec. 464, 471-
73 (B.I.A. 1992).
                                          4